DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 13th, 2022 has been entered. Claims 1 – 18 are pending in the application.

Drawings
The drawings filed on August 6th, 2018 have been entered and accepted.

Response to Arguments
Applicant's arguments filed January 13th, 2022 have been fully considered but they are not persuasive. The applicant argues that Kavanaugh (US 2013/0186005) does not disclose removing the mixture from the opening after separating the first portion and the second portion, however the examiner disagrees. Based on the broadest reasonable interpretation of Kavanaugh, the table (ref. #137) has been interpreted to match the second portion in the instant application. Based on this interpretation, the mixture is removed from the opening after separating the first portion (ref. #151) and the second portion (ref. #137) (Fig. 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 12 and 16 – 18 are rejected under 35 U.S.C. 102(a)(2) being anticipated by Kavanaugh (US 2013/0186005).  
Regarding claim 1, Kavanaugh discloses a method comprising: extruding a mixture (ref. #101) having a viscosity of at least about 4 x 103 Pa s (Para. 30) into an opening (ref. #105) in a shaping assembly within an application zone (ref. #183) wherein the shaping assembly includes a first portion, comprising the opening (ref. #151) and a second portion (ref. #137) abutting the first portion (Fig. 4; Para. 55), and separating the first portion and the second portion (Fig. 1), and removing the mixture from the opening after separating the first and second portion (Fig. 1) by applying an external force to the mixture in the opening to form a precursor shaped abrasive particle (Para. 57; Fig. 4).
Regarding claim 2, Kavanaugh teaches the invention disclosed in claim 1, as described above. Furthermore, Kavanaugh teaches the mixture comprises a gel comprising a ceramic material and a liquid (Para. 25).
Regarding claim 3, Kavanaugh teaches the invention disclosed in claim 2, as described above. Furthermore, Kavanaugh teaches the gel is a shape-stable material (Para. 25).
Regarding claim 4, Kavanaugh teaches the invention disclosed in claim 2, as described above. Furthermore, Kavanaugh teaches the gel comprises a ceramic powder material as an integrated network of discrete particles (Para. 25).
Regarding claim 5, Kavanaugh teaches the invention disclosed in claim 1, as described above. Furthermore, Kavanaugh teaches the mixture comprises an amount of a 
Regarding claim 6, Kavanaugh teaches the invention disclosed in claim 1, as described above. Furthermore, Kavanaugh teaches the mixture comprises not greater than about 30 wt% organic materials for the total weight of the mixture (Para. 32).
Regarding claim 7, Kavanaugh teaches the invention disclosed in claim 1, as described above. Furthermore, Kavanaugh teaches the mixture comprises a storage modulus of at least about 1 x 104 Pa (Para. 29).
Regarding claim 8, Kavanaugh teaches the invention disclosed in claim 1, as described above. Furthermore, Kavanaugh teaches a change in weight of less than about 5% for a total weight of the mixture for a duration that the mixture is in the opening of the shaping assembly (Para. 43).
Regarding claim 9, Kavanaugh teaches the invention disclosed in claim 1, as described above. Furthermore, Kavanaugh teaches a change in volume of less than about 5% for a total volume of the mixture for a duration that the mixture is in the opening of the shaping assembly (Para. 43).
Regarding claim 10, Kavanaugh teaches the invention disclosed in claim 1, as described above. Furthermore, Kavanaugh teaches the average residence time of the mixture in the opening of the shaping assembly is less than about 18 minutes (Para. 43).
Regarding claim 11, Kavanaugh teaches the invention disclosed in claim 2, as described above. Furthermore, Kavanaugh teaches the ceramic material comprises an oxide (Para. 27).
Regarding claim 12, Kavanaugh teaches the invention disclosed in claim 2, as described above. Furthermore, Kavanaugh teaches the ceramic material comprises alumina (Para. 27).
Regarding claim 16, Kavanaugh teaches the invention disclosed in claim 1, as described above. Furthermore, Kavanaugh teaches the first portion (ref. #151) is configured to receive the mixture (Para. 35).  
Regarding claim 17, Kavanaugh teaches the invention disclosed in claim 1, as described above. Furthermore, Kavanaugh teaches the first portion (ref. #151) including the mixture is translated over the surface of the second portion (ref. #137) (Fig. 1; Para. 55).
Regarding claim 18, Kavanaugh teaches the invention disclosed in claim 17, as described above. Furthermore, Kavanaugh teaches the first portion is translated through the application zone at a speed greater than 0.5 mm/s (Para. 35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kavanaugh (US 2013/0186005).
Regarding claim 13, Kavanaugh teaches the invention disclosed in claim 1, as described above. However, Kavanaugh does not disclose the yield stress of the mixture. Yet, the claimed mixture matches the properties of the prior art mixture, as both mixtures are made of a gel comprising a ceramic material and a liquid (Para. 25), comprising an amount of a ceramic material of at least about 25 wt% for the total weight of the mixture and not greater than about 80 wt% for the total weight of the mixture (Para. 26). Thus, it would obvious to conclude that the prior art mixture would also display a yield stress between 1.5 x 103 Pa and 50 x 103 Pa, as this is an inherent feature of the mixture. Thus the claiming of anew use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Furthermore, it has been held that just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel. See MPEP § 2112.01.
Regarding claim 14, Kavanaugh teaches the invention disclosed in claim 1, as described above. However, Kavanaugh does not disclose the exact pressure of the external force. 
Regarding claim 15, Kavanaugh teaches the invention disclosed in claim 1, as described above. However, Kavanaugh does not disclose a coil value of the mixture. Yet, the claimed mixture matches the properties of the prior art mixture, as both mixtures are made of a gel comprising a ceramic material and a liquid (Para. 25), comprising an amount of a ceramic material of at least about 25 wt% for the total weight of the mixture and not greater than about 80 wt% for the total weight of the mixture (Para. 26). Thus, it would obvious to conclude that the prior art mixture would also display a coil value of 1,800 N, as this is an inherent feature of the mixture. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Furthermore, it has been held that just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel. See MPEP § 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743